                      Case 1:19-cr-03105-MV Document 5 Filed 08/22/19 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable B. Paul Briones
                                                      Initial Appearance
Case Number:                19mj2797                              UNITED STATES vs. MILLAN-VEGA
Hearing Date:               8/22/2019                             Time In and Out:          10:04 a.m./10:09 a.m.
Courtroom Deputy:           K. Hernandez de Sepulveda             Courtroom:                Rio Grande
Defendant:                  Tristan Cadman                        Defendant’s Counsel:      Melissa Morris for this hrg only
AUSA:                       Michael Murphy                        Pretrial/Probation:       D. Maruffo
Interpreter:                                                      Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☒     Set for Preliminary/Detention Hearing                       on Friday, August 23, 2019       @ 9:30
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☒     Defendant detained pending hearing
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☐
